Exhibit 10.1

Execution Version

CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
executed as of the 10th day of April, 2012 (the “Seventh Amendment Effective
Date”), by and among EDGEN MURRAY CORPORATION, a Nevada corporation (the “US
Borrower”), EDGEN MURRAY CANADA INC., an Alberta corporation (the “Canadian
Borrower”), EDGEN MURRAY EUROPE LIMITED, a limited company incorporated under
the laws of England and Wales with registered number 01241058 (the “UK
Borrower”), EDGEN MURRAY PTE. LTD., an entity organized under the laws of
Singapore (the “Singapore Borrower”, and together with the US Borrower, the
Canadian Borrower and the UK Borrower, the “Borrowers”), the other Loan Parties
party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as the
Administrative Agent, the US Collateral Agent and the Issuing Bank, JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Administrative Agent and the
Canadian Collateral Agent, J.P. MORGAN EUROPE LIMITED, as the UK Administrative
Agent and the UK Collateral Agent, and THE HONG KONG AND SHANGHAI BANKING
CORPORATION LIMITED, as the Singapore Administrative Agent and the Singapore
Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers, certain affiliates of the Borrowers, the Lenders, the
Agents and the Issuing Bank are parties to that certain Credit Agreement dated
as of May 11, 2007 (as amended, supplemented and modified from time to time, the
“Credit Agreement;” unless otherwise defined herein, all capitalized terms used
herein which are defined in the Credit Agreement shall have the meaning given
such terms in the Credit Agreement), pursuant to which the Lenders provide
certain financing to the Borrowers in accordance with the terms and conditions
set forth therein; and

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that in conjunction with, and concurrent with the closing of, an initial public
offering of shares of Edgen Group Inc., a Delaware corporation, which will be
established as an indirect holding company of the Borrowers (“Pubco”), the
Borrowers and certain of their Affiliates intend to effect a restructuring of
the ownership and capital structure of the Borrowers and certain of their
Affiliates (the “Restructure”) as more particularly described in, and set forth
in, the steps plan which is attached hereto as Exhibit A (as such steps plan may
be amended, modified or supplemented from and after the date hereof but only to
the extent such amendment, modification or supplement is disclosed to
Administrative Agent prior to the Restructure Effective Date and is not adverse
in any material respect to the interests of the Agents or the Lenders and
excluding any components thereof expressly designated as “optional,” “Steps
Plan”); and

WHEREAS, Borrowers have requested that (a) the Lenders consent to the
Restructure, and (b) certain provisions of the Credit Agreement be amended
concurrent with the completion of the Restructure; and



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have requested that Edgen Murray II, L.P. (the
“Partnership”) be released from its obligations under the Loan Documents
concurrent with the completion of the Restructure; and

WHEREAS, the Borrowers have requested that certain provisions of the Credit
Agreement unrelated to the Restructure be amended in certain respects with
immediate effect; and

WHEREAS, in reliance on the representations, warranties, covenants and
agreements contained herein, and subject to the terms, and satisfaction or
waiver of the applicable conditions precedent set forth herein, the Lenders are
willing to provide the consents and enter into the amendments to the Credit
Agreement requested by the Borrowers.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confirmed, the parties hereto
hereby agree as follows:

SECTION 1. Consent to Restructure. Subject to the satisfaction of each of the
conditions set forth in Section 6 hereof prior to or concurrent with the
Restructure, the Lenders consent to the Restructure pursuant to and in
accordance with the Steps Plan and waive any provision of the Credit Agreement
and the other Loan Documents which would operate to prohibit the Restructure in
accordance with the Steps Plan. Such waiver and consent are strictly limited to
the extent necessary to permit the Restructure in accordance with the Steps
Plan.

SECTION 2. Release of Partnership. On the Restructure Effective Date (as defined
below), and subject to the prior or concurrent satisfaction of each of the
conditions set forth in Section 6 hereof, (a) Partnership shall be released from
its obligations under the Loan Documents, and (b) all property of Partnership
shall be released from the Liens of the Collateral Documents. Such releases
shall be evidenced by a written release (the “Partnership Release”)
substantially in the form of Exhibit B hereto to be executed and delivered by
Administrative Agent on the Restructure Effective Date. For the avoidance of
doubt, Partnership shall be released from any of its obligations under the Loan
Documents and the property of Partnership shall be released from the Liens of
the Collateral Documents irrespective of whether such Partnership Release has
been executed and delivered by Administrative Agent upon the prior or concurrent
satisfaction of each of the conditions set forth in Section 6 hereof. Each
Lender hereby consents and agrees to the release of the Partnership and its
property pursuant to this Section 2 and authorizes Administrative Agent to
execute and deliver the Partnership Release pursuant to this Section 2 and to
take such other action as Administrative Agent deems necessary or appropriate or
as is reasonably requested by the Borrowers to evidence the release of all
property of Partnership from the Liens of the Collateral Documents (it being
understood that all of the Collateral Documents shall continue in full force and
effect as to each other Loan Party other than the Partnership).

SECTION 3. Amendments to the Credit Agreement—Restructure Matters. On the
Restructure Effective Date, and subject to the satisfaction of each of the
conditions precedent set forth in Section 6 hereof, the Credit Agreement shall
be amended in the manner provided in this Section 3.

 

2



--------------------------------------------------------------------------------

3.1 Definition of Change of Control. The definition of “Change of Control”
contained in Section 1.01 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

“Change in Control” means (a) any Unrelated Person or Unrelated Persons, acting
together, which would constitute a Group together with Affiliates and Related
Persons thereof (in each case also constituting Unrelated Persons) shall at any
time either (i) Beneficially Own more than 35% of the aggregate voting power of
the Equity Interest in Pubco entitled to vote on a fully diluted basis and such
percentage owned is greater than the percentage of the aggregate voting power of
the Equity Interest in Pubco entitled to vote on a fully diluted basis then
Beneficially Owned by the Permitted Investors, or (ii) succeed in having a
sufficient number of its or their nominees elected to the board of directors of
Pubco such that such nominees, when added to any existing director remaining on
such board of directors of Pubco after such election who is an Affiliate or
Related Person of such Person or Group, shall constitute a majority of the
governing body of Pubco; (b) Pubco shall cease to Control Holdings, (c) Holdings
shall cease to own, directly or indirectly, 100% of the outstanding Equity
Interests in the US Borrower and the UK Borrower, in each case on a fully
diluted basis, or (d) so long as any Senior Notes remain outstanding, the
occurrence of any “Change of Control” as such term is defined in the Senior
Notes Indenture. As used herein (A) “Beneficially Own” means “beneficially own”
as defined in Rule 13d-3 and 13d-5 of the Securities Exchange Act of 1934, as
amended, or any successor provision thereto; (B) “Group” means a “group” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended;
(C) “Unrelated Person” means at any time any Person other than the Permitted
Investors; and (D) “Related Person” of any Person means any other Person owning
(1) 10% or more of the outstanding Equity Interests of such Person or (2) 10% or
more of the voting power of the Equity Interest in such Person entitled to vote
on a fully diluted basis.

3.2 Definition of Fixed Charge Coverage Ratio. The definition of “Fixed Charge
Coverage Ratio” contained in Section 1.01 of the Credit Agreement shall be
amended and restated in its entirety to read as follows:

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of Holdings and its consolidated Subsidiaries for the Fixed
Charge Coverage Period then ended, of (a) EBITDA minus Capital Expenditures
minus taxes paid in cash (net of refunds received in cash) to (b) the sum of
cash Interest Expense plus scheduled principal payments on Indebtedness (after
giving effect to any reductions in scheduled

 

3



--------------------------------------------------------------------------------

principal payments attributable to any optional or mandatory prepayment) plus
management fees, dividends or distributions paid in cash plus all payments made
in cash in respect of any earnout or similar obligations with respect to any
Acquisition, including the Petro Acquisition, all calculated for such period,
without duplication, for Holdings and its consolidated Subsidiaries (or, in the
event a Fixed Charge Coverage Period covers a period of time prior to the
Restructure A Effective Date, for Partnership and the entities that constituted
its consolidated Subsidiaries for that portion of the applicable calculation
period occurring prior to the Restructure A Effective Date, and for Holdings and
its consolidated Subsidiaries for that portion of the applicable calculation
period occurring on and following the Restructure A Effective Date) on a
consolidated basis in accordance with GAAP.

3.3 Definition of Holdings. The definition of “Holdings” contained in
Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“Holdings” as used in the Credit Agreement and in the other Loan Documents means
EM Holdings LLC, a Delaware limited liability company.

3.4 Definition of JCP. The definition of “JCP” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“JCP” means Jefferies Capital Partners, LLC, a Delaware limited liability
company.

3.5 Definition of JCP Funds. The definition of “JCP Funds” contained in
Section 1.01 of the Credit Agreement shall be amended and restated in as
follows:

“JCP Funds” means JCP, JCP Partners IV, LLC, a Delaware limited liability
company, Jefferies Capital Partners IV L.P., a Delaware limited partnership, and
Jefferies Employee Partners IV LLC, a Delaware limited liability company.

3.6 Definition of Permitted Acquisitions. Clause (k) in the definition of
“Permitted Acquisitions” contained in Section 1.01 of the Credit Agreement shall
be amended and restated in its entirety to read as follows:

(k) the Fixed Charge Coverage Ratio for Holdings and its consolidated
Subsidiaries (or, in the event an applicable calculation period covers a period
of time prior to the Restructure A Effective Date, for Partnership and the
entities that constituted its consolidated Subsidiaries for that portion of the
applicable calculation period occurring prior to the Restructure A Effective
Date, and for Holdings and its consolidated Subsidiaries for that

 

4



--------------------------------------------------------------------------------

portion of the applicable calculation period occurring on and following the
Restructure A Effective Date) after giving effect to such Acquisition shall be
greater than 1.10 to 1.00 for the most recently completed twelve month period
(calculated on a pro forma basis in a manner acceptable to the Administrative
Agent) and assuming that for purposes of calculating such Fixed Charge Coverage
Ratio for such period such Acquisition and any Indebtedness and related interest
expense incurred in connection therewith occurred on the first day of such
applicable period;

3.7 Definition of Permitted Investors. The definition of “Permitted Investors”
contained in Section 1.01 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

“Permitted Investors” means the JCP Parties and the Persons set forth on
Schedule 1.03.

3.8 Definition of Restructure A. The definition of “Restructure A” contained in
Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“Restructure A” means the transactions set forth in and collectively referred to
as the “Restructure” in the Seventh Amendment.

3.9 Definition of Restructure A Effective Date. The definition of “Restructure A
Effective Date” contained in Section 1.01 of the Credit Agreement shall be
amended and restated in its entirety to read as follows:

“Restructure A Effective Date” means the “Restructure Effective Date” as such
term is defined in the Seventh Amendment.

3.10 New Definitions. Section 1.01 of the Credit Agreement shall be amended by
inserting the following new defined terms in appropriate alphabetical order:

“B&L Supply Tax Liability” means, for any fiscal year of Holdings, the Taxes
payable in cash by any direct or indirect parent of Holdings during such fiscal
year attributable to the income of B&L Supply allocated to the US Borrower or
Holdings in respect of the US Borrower’s or Holdings’ Investment in B&L Supply.

“B&L Supply Tax Distribution Cap” means, for any fiscal year of Holdings, an
amount equal to the lower of (a) $3,000,000, and (b) the remainder of (i) the
B&L Supply Tax Liability for such fiscal year, and (ii) the distributions paid
in cash by B&L Supply to the US Borrower or Holdings during such fiscal year.

 

5



--------------------------------------------------------------------------------

“EDG LLC” means EDG Holdco LLC, a Delaware limited liability company.

“Partnership” means Edgen Murray II, L.P., a Delaware limited partnership.

“Pubco” means Edgen Group Inc., a Delaware corporation, which is the ultimate
parent of the Loan Parties.

3.11 Amendment to Section 3.15 of the Credit Agreement. Section 3.15 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:

Section 3.15 Capitalization and Subsidiaries. Schedule 3.15A sets forth as of
the Restructure A Effective Date (a) a correct and complete list of the name and
relationship to Pubco of each and all of Pubco’s subsidiaries, (b) a true and
complete listing of each class of authorized Equity Interests of each subsidiary
of Pubco, of which all of such Equity Interests (to the extent such concepts are
relevant with respect to such ownership interests) are duly authorized, validly
issued, fully paid, non-assessable, outstanding and owned beneficially and of
record by the Persons identified on Schedule 3.15A, and (c) the type of entity
of Pubco and each of its subsidiaries. A copy of the complete organizational
structure chart as of the Restructure A Effective Date and after giving effect
to the consummation of Restructure A, is attached as Schedule 3.15B.

3.12 Amendments to Section 6.03 of the Credit Agreement. Clauses (c) and (d) of
Section 6.03 of the Credit Agreement shall be amended and restated in their
entirety to read as follows:

(c) Holdings will not (i) engage in any business or activity other than the
direct or indirect ownership of the outstanding Equity Interests of B&L Supply,
US Borrower, UK Holdco and any other Subsidiary (including any Subsidiary
created or acquired in connection with a Permitted Acquisition) and activities
incidental thereto or (ii) own or acquire any assets (other than Equity
Interests provided in the preceding clause (i) and the cash proceeds of any
Restricted Payments permitted by Section 6.08) or incur any liabilities (other
than liabilities under the Loan Documents and the Senior Notes Documents,
liabilities reasonably incurred in connection with the maintenance of its
existence and liabilities otherwise permitted hereby). Nothing in this clause
(c) shall be construed to restrict Holdings from receiving capital contributions
from Persons who are not Loan Parties, or from applying the proceeds thereof to
Investments in the Borrowers, UK Holdco or any of their Subsidiaries.

(d) [Intentionally Deleted]

 

6



--------------------------------------------------------------------------------

3.13 Amendments to Section 6.08 of the Credit Agreement. Section 6.08 of the
Credit Agreement shall be amended as follows:

(a) Clause (a) of Section 6.08 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) Holdings may
declare and pay distributions with respect to its common Equity Interests
payable solely in additional common Equity Interests, and, with respect to its
preferred Equity Interests, payable solely in additional preferred or common
Equity Interests; (ii) the US Borrower and/or the UK Borrower (directly or
through any direct or indirect parent of the US Borrower or UK Borrower) may
declare and pay distributions to Holdings (which distributions, if paid, shall
be further distributed through a series of dividends or distributions in a like
amount to Pubco, B&L Holdings, the Partnership and/or any direct or indirect
parent of Holdings) to the extent necessary to permit (A) Pubco, B&L Holdings,
the Partnership and/or any direct or indirect parent of Holdings to purchase
Equity Interests of Pubco, B&L Holdings, the Partnership and/or any direct or
indirect parent of Holdings from present or former directors, officers or
employees (or their heirs or estates) of Pubco, EDG LLC, any Loan Party or any
Subsidiary upon the death, disability or termination of employment of such
director, officer or employee, provided, that the aggregate amount of
distributions under this clause (ii)(A) subsequent to the Restructure A
Effective Date (net of any proceeds received by Holdings, Pubco, B&L Holdings,
the Partnership and/or any direct or indirect parent of Holdings and contributed
to the US Borrower or the UK Borrower (directly or through any direct or
indirect parent of the US Borrower or UK Borrower) in connection with resales of
Equity Interests so purchased) shall not exceed $2,000,000, (B) Holdings, Pubco,
B&L Holdings, the Partnership and/or any direct or indirect parent of Holdings
to pay corporate overhead expenses of such Persons (including corporate,
administrative and housekeeping expenses of a public holding company including
expenses relating to the direct or indirect ownership of Equity Interests of any
Subsidiary (including any Subsidiary created or

 

7



--------------------------------------------------------------------------------

acquired in connection with a permitted Investment) and any other expenses
incidental to its ownership of such Equity Interests, retaining employees and
consultants, holding annual and special meetings, making public filings, issuing
financial statements, administering employee benefit and other equity programs,
becoming liable with respect to Indebtedness (including the repayment thereof)
and equity (including the issuance and repurchase thereof), opening bank
accounts, obtaining insurance, paying taxes and expenses and engaging counsel,
auditors, financial advisors and other agents) and to pay the usual and
customary compensation of the officers and directors of Pubco and/or its
Subsidiaries (other than B&L Supply) in an aggregate amount for all
distributions pursuant to this clause (ii)(B) not exceeding, in any calendar
year, the lower of (1) $10,000,000, or (2) the sum of $1,000,000 plus 85% of the
corporate overhead expenses of the Persons referenced above and compensation of
officers and directors of Pubco and/or its Subsidiaries (other than B&L Supply)
and which are actually incurred and paid in cash during such calendar year by
Pubco, B&L Holdings, the Partnership, Holdings and/or any direct or indirect
parent of Holdings, and (C) Holdings or any direct or indirect parent of
Holdings to pay B&L Supply Tax Liability in aggregate amount for all
distributions pursuant to this clause (ii)(C) not exceeding in any fiscal year
of Holdings, the B&L Supply Tax Distribution Cap Amount for such fiscal year;
(iii) Holdings may declare and pay distributions in accordance with its
organizational documents from distributions paid directly or indirectly by the
US Borrower and the UK Borrower in compliance with clauses (iv) and (v) of this
Section 6.08(a), so long as (A) no Default has occurred or is continuing or
would result after giving effect to such distribution, (B) immediately after
giving effect to such distribution Aggregate Availability is not less than
$44,500,000 and (C) the Fixed Charge Coverage Ratio (after giving effect to such
distribution) would not be less than 1.10 to 1 for the most recently completed
Fixed Charge Coverage Period assuming that for purposes of calculating the Fixed
Charge Coverage Ratio for such period such distribution occurred on the first
day of such period; (iv) the US Borrower may pay dividends to Holdings or any
Loan Party (other than a UK Loan Party, Canadian Loan Party, UAE Loan Party or
Singapore Loan Party) which is a direct or indirect parent of the US Borrower
(which dividends may be paid to such Person through a series of dividends in a
like amount first paid to any Loan Party (other than a UK Loan Party, Canadian
Loan Party, UAE Loan Party or Singapore Loan Party) which is a direct or
indirect parent of the US Borrower) so long as, (A) no Default has occurred
which is continuing, and (B) immediately after giving effect to such

 

8



--------------------------------------------------------------------------------

payment, US Availability is not less than $16,500,000; (v) the UK Borrower may
pay dividends to Holdings or any Loan Party (other than a Canadian Loan Party,
UAE Loan Party or Singapore Loan Party) which is a direct or indirect parent of
the UK Borrower (which dividends may be paid to such Person through a series of
dividends in a like amount first paid to any Loan Party (other than a Canadian
Loan Party, UAE Loan Party or Singapore Loan Party) which is a direct or
indirect parent of the UK Borrower) so long as (A) no Default has occurred which
is continuing, and (B) immediately after giving effect to such payment, UK
Availability is not less than $18,000,000; (vi) Subsidiaries of the US Borrower,
UK Borrower, UAE Borrower and Singapore Borrower may pay dividends to the
holders of their Equity Interests in accordance with the respective terms of
such Equity Interests; (vii) any Loan Party which is a direct or indirect parent
of the US Borrower or the UK Borrower or any other Subsidiary of Holdings (other
than the US Borrower, UK Borrower, UAE Borrower, Singapore Borrower or any of
their Subsidiaries) may pay dividends to the holders of their Equity Interests
in accordance with the respective terms of such Equity Interests; and
(viii) upon the completion of the dividend or transfer of the ownership
interests in the Singapore Borrower and the UAE Borrower by the UK Borrower to
Holdings, any UK Loan Party or any direct or indirect parent of a UK Loan Party
in exchange for promissory notes which subsequently may be dividended by the UK
Borrower (through any of its direct or indirect parents) to the issuer of such
promissory notes, the UAE Borrower and the Singapore Borrower may pay dividends
to any direct or indirect parent of the UAE Borrower and Singapore Borrower
(which dividends may be paid through a series of dividends in a like amount
first paid to any other direct or indirect parent of the UAE Borrower and the
Singapore Borrower) to permit such direct or indirect parent of the UAE Borrower
or the Singapore Borrower to fund the payment of its pro rata share of UK
Holdco’s share of scheduled interest and principal payments and applicable
mandatory prepayments then due and owing under the Senior Notes or any permitted
refinancing thereof; provided, that (1) the aggregate amount of all such
payments and prepayments made by the Singapore Borrower shall not exceed
$5,000,000 during any consecutive twelve month period and (2) the aggregate
amount of all such payments and prepayments made by the UAE Borrower shall not
exceed $5,000,000 during any consecutive twelve month period.

(b) Clause (b)(iv) of Section 6.08 of the Credit Agreement shall be amended to
delete the reference to “and” immediately after the semi-colon;

 

9



--------------------------------------------------------------------------------

(c) Clause (b)(v) of Section 6.08 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

(v) optional prepayment of Indebtedness (in the case of the Term Loans subject
to the terms of the Intercreditor Agreement); provided, that (A) no Default has
occurred or is continuing or would result after giving effect to such payment,
(B) immediately after giving effect to such prepayment Aggregate Availability is
not less than $44,500,000, and (C) the Fixed Charge Coverage Ratio for Holdings
and its consolidated Subsidiaries (or, in the event an applicable calculation
period covers a period of time prior to the Restructure A Effective Date, for
Partnership and the entities that constituted its consolidated Subsidiaries for
that portion of the applicable calculation period occurring prior to the
Restructure A Effective Date, and for Holdings and its consolidated Subsidiaries
for that portion of the applicable calculation period occurring on and following
the Restructure A Effective Date) after giving effect to such repayment or
repurchase would not be less than 1.10 to 1 for the most recently completed
twelve month period assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
acceptable to the Administrative Agent) such repayment or repurchase occurred on
the first day of such applicable period;

(d) New clauses (b)(vi) and (vii) of Section 6.08 of the Credit Agreement shall
be added to the end of such section which shall read in full as follows:

(vi) within ninety (90) days after the Restructure A Effective Date, the US
Borrower may repay up to $135,000,000 of Senior Notes solely with proceeds of
the IPO which have been contributed to the US Borrower; provided, that (A) no
Default has occurred which is continuing or would result after giving effect to
such repayment and (B) immediately after giving effect to such repayment
Aggregate Availability is not less than $44,500,000; and

(vii) optional prepayment of Indebtedness (in addition to any prepayment
permitted by clause (v)) from the proceeds of capital contributions from Persons
who are not Loan Parties; provided, that (A) no Default has occurred which is
continuing or would result after giving effect to such prepayment, (B) (other
than with respect to capital contributions resulting from the refinancing of
Indebtedness of a Loan Party with Indebtedness incurred by a Person who is not a
Loan Party) immediately after giving effect to such prepayment Aggregate
Availability is not less than $44,500,000, and (C) such prepayment is made
substantially simultaneous with the receipt of the proceeds of such capital
contribution.

 

10



--------------------------------------------------------------------------------

3.14 Amendment to Section 6.09 of the Credit Agreement. Section 6.09 of the
Credit Agreement shall be amended by deleting the existing clause (j) thereof in
its entirety and by replacing the reference to clause “(k)” with a reference to
clause “(j)”.

3.15 Amendment to Section 10.01 of the Credit Agreement. Clause (a) of
Section 10.01 of the Credit Agreement shall be amended to delete the reference
to the phrase “each Interco,” in its entirety.

3.16 Amendment to Schedules 3.15, 3.15A, 3.15B and 3.15C. Schedules 3.15A and
3.15B to the Credit Agreement shall be deleted in their entirety and replaced
with Schedules 3.15A and 3.15B received by the Administrative Agent from the
Borrower Representative on or prior to the Restructure Effective Date. Schedules
3.15 and 3.15C to the Credit Agreement shall be deleted in their entirety on the
Restructure Effective Date.

3.17 Amendment to Schedule 1.03. Schedule 1.03 to the Credit Agreement shall be
deleted in its entirety and replaced with Schedule 1.03 attached hereto.

3.18 General Amendments Regarding Holdings. Each reference to “Holdings” in the
definitions of “Intercreditor Agreement”, “Recapitalization Agreement”,
“Recapitalization Transactions”, “Senior Notes Issuance Conditions”, “Term Loan
Agreements”, and “Term Loan Documents” contained in Section 1.01 of the Credit
Agreement, and each reference to “Holdings” contained in Sections 3.04(e) and
3.22 of the Credit Agreement, shall be deleted in its entirety and such
definitions and sections shall be amended to insert “the Partnership” in lieu
thereof.

SECTION 4. Amendments to the Credit Agreement — General. Subject to the
satisfaction of each condition precedent set forth in Section 5 hereof, the
Credit Agreement shall be amended effective as of the Seventh Amendment
Effective Date in the manner provided in this Section 4.

4.1 Definition of Commitment Fee Rate — Singapore. The definition of “Commitment
Fee Rate — Singapore” contained in Section 1.01 of the Credit Agreement shall be
amended and restated in its entirety to read as follows:

“Commitment Fee Rate — Singapore“ means .65%.

4.2 Definition of Eligible Accounts. Clause (o) of the definition of “Eligible
Accounts” contained in Section 1.01 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

(o) which is owed by any Affiliate, employee, officer, director, or agent of any
Loan Party (for the avoidance of doubt, including, without limitation, Bourland
and its Affiliates, but excluding General Electric Corporation and its
Affiliates);

 

11



--------------------------------------------------------------------------------

4.3 Definition of Foreign Subsidiary. The definition of “Foreign Subsidiary”
contained in Section 1.01 of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

“Foreign Subsidiary“ means any subsidiary of Holdings that is not organized
under the laws of the United States of America, including any UK Subsidiary,
Canadian Subsidiary, Singapore Subsidiary, UAE Subsidiary; provided that each
Brazil Holdco shall be treated as a Foreign Subsidiary even though organized
under the laws of the State of South Dakota.

4.4 Definition of UK Holdco. The definition of “UK Holdco” contained in
Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“UK Holdco” means EMGH Limited, a private limited company organized under the
laws of the United Kingdom.

4.5 Definition of UK Loan Parties. The definition of “UK Loan Parties” contained
in Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“UK Loan Parties“ means (a) Pipe, (b) the UK Borrower, (c) UK Holdco, (d) each
Brazil Holdco and (e) each of such Person’s UK Subsidiaries and any other Person
which is formed or organized under the laws of the United Kingdom or under the
laws of any province or territory in the United Kingdom or which is a Brazilian
Subsidiary and who becomes a party to this Agreement pursuant to a Loan Party
Joinder Agreement and entered into Security Agreements and otherwise complied
with the provisions of Section 5.14 (in the case of the Brazilian Subsidiaries,
without giving effect to clause (d) of Section 5.14).

4.6 Definition of US Loan Parties. The definition of “US Loan Parties” contained
in Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“US Loan Parties“ means (a) the US Borrower and (b) each of the US Borrower’s
domestic subsidiaries and any other Person which is formed or organized under
the laws of the United States or under the laws of the state or territory of the
United States and who becomes a party to this Agreement pursuant to a Loan Party
Joinder Agreement, and their successors and assigns; provided that the Brazilian
Holdcos shall not be treated as US Loan Parties even though organized under the
laws of the State of South Dakota.

 

12



--------------------------------------------------------------------------------

4.7 New Definitions. Section 1.01 of the Credit Agreement shall be amended by
inserting the following new defined terms in appropriate alphabetical order:

“B&L Holdings” means Bourland & Leverich Holdings LLC, a Delaware limited
liability company.

“B&L Supply” means Bourland & Leverich Supply Co. LLC, a Delaware limited
liability company.

“Bourland” means B&L Holdings, B&L Supply and their subsidiaries.

“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement
dated as of April [__], 2012, by and among the Borrowers, the other Loan
Parties, the Agents and the Lenders.

“Singapore Warehouse” means that certain 4 story regional head office cum
warehouse located on the piece of land known as Lot A2583200 at 7 Tuas South
Street 5, Singapore 637136 in the Republic of Singapore including the buildings
erected thereon.

“Syndication Agent” means Bank of America, N.A.

4.8 Deleted Definitions. Section 1.01 of the Credit Agreement shall be amended
to delete the definitions of “Interco”, “New Holdco”, and “Restructure B” in
their entirety.

4.9 Amendment to Section 5.08 of the Credit Agreement. The first sentence of
Section 5.08(a) of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

The proceeds of the Revolving Loans, other than the UAE Revolving Loans, will be
used only (i) to finance the Recapitalization Transactions including any
expenses relating thereto, (ii) to finance the working capital and capital
expenditure needs of the applicable Borrower, (iii) for the Petro Acquisition
and Permitted Acquisitions including any expenses relating thereto, (iv) for
general corporate purposes of the applicable Borrower in the ordinary course of
business, including payments of, or in respect of, Indebtedness to the extent
such payments are permitted under Section 6.08(b) hereof, and (v) to finance the
expenses incurred in connection with the Transactions and other uses acceptable
to the Administrative Agent; provided that from and after the Seventh Amendment
Effective Date, the proceeds of the Singapore Revolving Loans will be used only
for the purposes set forth in the foregoing clauses (ii), (iv) and (v) (to the
extent the expenses and other uses referred to in clause (v) relate to clauses
(ii) and (iv) or otherwise would not constitute financial assistance under
Singapore law).

 

13



--------------------------------------------------------------------------------

4.10 Amendments to Section 6.01 of the Credit Agreement. Section 6.01 of the
Credit Agreement shall be amended as follows:

(a) Clause (n) of Section 6.01 of the Credit Agreement shall be amended to
delete the reference to “and” immediately after the semi-colon.

(b) Clause (o) of Section 6.01 of the Credit Agreement shall be amended to
replace the period at the end of the clause with a reference to “; and”.

(c) A new clause (p) of Section 6.01 of the Credit Agreement shall be added to
the end of such section which shall read in full as follows:

(p) Indebtedness of the Singapore Borrower in a principal amount not exceeding
$10,000,000 outstanding at any time secured solely by the Liens permitted by
Section 6.02(q) hereof.

4.11 Amendments to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement shall be amended as follows:

(a) Clause (o) of Section 6.02 of the Credit Agreement shall be amended to
delete the reference to “and” immediately after the semi-colon.

(b) Clause (p) of Section 6.02 of the Credit Agreement shall be amended to
replace the period at the end of the clause with a reference to “; and”.

(c) A new clause (q) of Section 6.02 of the Credit Agreement shall be added to
the end of such section which shall read in full as follows:

(q) Liens on the Singapore Warehouse, insurance relating thereto and proceeds of
the foregoing (including the deposit account into which any such proceeds may be
deposited) securing Indebtedness of the Singapore Borrower permitted pursuant to
Section 6.01(p).

4.12 Amendments to Section 6.10 of the Credit Agreement. Section 6.10 of the
Credit Agreement shall be amended as follows:

(a) Clause (i) of the proviso to Section 6.10 shall be amended and restated in
its entirety to read as follows:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, the Senior Notes Documents, the Term Loan Documents or
any agreement related to the Indebtedness permitted by Section 6.01(p) hereof,

 

14



--------------------------------------------------------------------------------

4.11 Amendments to Article VIII of the Credit Agreement. The following shall be
added to the end of Article VIII:

Notwithstanding any provision to the contrary contained in this Agreement, the
Syndication Agent in its capacity as such, shall not have any duties or
responsibilities, nor shall the Syndication Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Syndication Agent in its capacity as
such.

SECTION 5. Conditions Precedent to Amendment. This Amendment shall be effective
as of the Seventh Amendment Effective Date when the following conditions
precedent have been satisfied:

5.1 Amendment. The Administrative Agent shall have received counterparts of this
Amendment executed on behalf of each Loan Party, each Agent and the Required
Lenders; provided, that Section 2 hereof shall not be effective unless and until
this Amendment is executed by each Agent, each Loan Party and all Lenders.

5.2 Absence of Defaults. No Default or Event of Default shall exist.

5.3 Expenses. The Loan Parties shall have paid to the Administrative Agent all
outstanding costs and expenses owing to the Administrative Agent as of such
date, including, without limitation, the reasonable fees, disbursements and
other charges of Vinson & Elkins LLP, counsel to the Administrative Agent, as
well as any necessary local counsel.

5.4 Fees. The Loan Parties shall have paid to each Lender an amendment fee in
the amount of 0.075% of the aggregate U.S. Revolving Commitment and Singapore
Revolving Commitment of such Lender and shall have paid to JPMorgan Chase Bank,
N.A. all fees required to be paid by the Loan Parties to Chase pursuant to any
fee letter entered into in connection with this Amendment.

SECTION 6. Effectiveness of Consent to Restructure, Release of Partnership and
Restructure Amendments.

6.1 Conditions. The effectiveness of the consents contained in Section 1 hereof,
the obligation of Administrative Agent to deliver the Partnership Release
pursuant to Section 2 hereof and the effectiveness of the amendments to the
Credit Agreement contained in Section 3 hereof are subject to the prior or
concurrent satisfaction of each of the following conditions:

(a) Pubco shall have completed an initial public offering of common stock
pursuant to an effective registration statement under the Securities Act of 1933
(as amended) on a firm commitment basis in which the aggregate Net Proceeds
received by Pubco are not less than $100,000,000 (the “IPO”).

(b) The Restructure shall have been completed substantially in accordance with
the Steps Plan (other than any components thereof expressly designated as
“optional” on the Steps Plan).

 

15



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received copies of all of the material
agreements, instruments and undertakings to which any of the Loan Parties are
bound or by which any such Person or any of its Property is bound or affected
relating to, or arising out of, the Restructure (and expressly including all
modifications, amendments and supplements to the Senior Notes Documents entered
into in connection with the Restructure) (the “Restructure Documents”), each of
which shall be certified by the Borrower Representative as true, correct and
complete.

(d) Holdings (for this purpose as defined in the Credit Agreement after giving
effect to the amendments in Section 3 hereof) shall have entered into a Loan
Party Joinder Agreement and Collateral Documents, and executed and delivered, or
caused to be executed and delivered, to the Applicable Agents such documents,
agreements and instruments (including opinions of counsel), and taken or caused
to be taken all such further actions which would be required pursuant to
Section 5.14(a) and (b) of the Credit Agreement if Holdings were a newly
acquired or organized Subsidiary of a Loan Party, and pursuant to which Holdings
will become a party to the Credit Agreement and the other Loan Documents as a
Loan Party and provide security over is property and assets of the type that
constitutes Collateral granted by the other Loan Parties.

(e) The Partnership shall have been released in full from all of its obligations
and liabilities under the Senior Notes Documents.

(f) The Administrative Agent shall have received, each in form and substance
reasonably satisfactory to the Administrative Agent, an amendment or joinder to
the Senior Notes Intercreditor Agreement duly executed and delivered by Holdings
(for this purpose as defined in the Credit Agreement after giving effect to the
amendments in Section 3 hereof) (and an acknowledgment from the parties
thereto), in each case as deemed reasonably necessary by the Administrative
Agent.

(g) The Administrative Agent shall have received an updated perfection
certificate with respect to Holdings (for this purpose as defined in the Credit
Agreement after giving effect to the amendments in Section 3 hereof) after
giving effect to the Restructure.

(h) The Administrative Agent shall have received, each in form and substance
reasonably satisfactory to the Administrative Agent, Schedules 3.15A and 3.15B
pursuant to Section 3.16 of this Amendment.

(i) Each Lender shall have received such information as it shall have reasonably
requested with respect to Holdings (for this purpose as defined in the Credit
Agreement after giving effect to the amendments in Section 3 hereof) and each
direct or indirect parent company of Holdings (for this purpose as defined in
the Credit Agreement after giving effect to the amendments in Section 3 hereof)
in order to comply with “know your customer” requirements under applicable law
and such Lender’s internal policies.

(j) Each representation and warranty of the Loan Parties in the Credit Agreement
and the other Loan Documents shall be true and correct in all material respects
after giving effect to the Restructure and the amendments to the Credit
Agreement contained in Section 3 hereof except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.

 

16



--------------------------------------------------------------------------------

(k) No Default or Event of Default shall have occurred which is continuing
before and after giving effect to the Restructure and the amendments to the
Credit Agreement contained in Section 3 hereof.

(l) Administrative Agent shall have received a certificate from the Borrower
Representative in form and substance satisfactory to the Administrative Agent
certifying to the satisfaction of each condition set forth in this Section 6.1.

6.2 Restructure Effective Date and Confirmation Upon satisfaction thereof, the
Administrative Agent immediately shall notify the Borrowers, the Lenders and the
other Agents of the satisfaction of each of the conditions set forth in
Section 6.1, and the consents contained in Section 1 hereof, the obligation of
Administrative Agent to deliver the Partnership Release pursuant to Section 2
hereof and the amendments to the Credit Agreement contained in Section 3 hereof
shall become effective upon delivery of such notice (the date of such notice
being the “Restructure Effective Date”).

SECTION 7. Representations and Warranties. In order to induce the Agents and
each Lender to enter into this Amendment, the Loan Parties hereby jointly and
severally represent and warrant to the Agents and each Lender that:

7.1 Authorization, Enforceability. The execution, delivery and performance of
this Amendment by each Loan Party are within each Loan Party’s organizational
powers and have been duly authorized by all necessary organizational actions
and, if required, actions by equity holders. This Amendment has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

7.2 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Amendment by each Loan Party (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect (except for any such consent, approval, registration or
filing, or any other action, referred to in this clause the absence of which
could not reasonably be expected to have a Material Adverse Effect), (b) will
not violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents (in the case of clause (b) (other than as clause (b) relates to the
Certificate of Incorporation and Bylaws or other organizational documents of a
Loan Party) or (c), which would not reasonably be expected to have a Material
Adverse Effect).

 

17



--------------------------------------------------------------------------------

7.3 Bring Down. The representations and warranties set forth in the Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the date hereof except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.

7.4 Absence of Defaults. Both before and after giving effect to this Amendment
no Default or Event of Default has occurred and is continuing.

SECTION 8. Miscellaneous.

8.1 Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended hereby, remain in full force and effect. The applicable Loan
Parties hereby extend the Liens securing the Secured Obligations until the
Secured Obligations have been paid in full, and agree that the amendments herein
contained shall in no manner affect or impair the Secured Obligations or the
Liens securing payment and performance thereof, all of which are ratified and
confirmed.

8.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

8.3 Counterparts. This Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Amendment until this Amendment has been executed by each Loan Party and
each Lender at which time this Amendment shall be binding on, enforceable
against and inure to the benefit of the Loan Parties and all Lenders. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

8.4 COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES REGARDING
THE SUBJECT MATTER HEREOF.

8.5 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

8.6 No Implied Waivers. No failure or delay on the part of the Lenders in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Amendment, the Credit Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

18



--------------------------------------------------------------------------------

8.7 Review and Construction of Documents. Each Loan Party hereby acknowledges,
and represents and warrants to the Agents and the Lenders, that (a) such Loan
Party has had the opportunity to consult with legal counsel of its own choice
and has been afforded an opportunity to review this Amendment with its legal
counsel, (b) such Loan Party has reviewed this Amendment and fully understands
the effects thereof and all terms and provisions contained herein, (c) such Loan
Party has executed this Amendment of its own free will and volition, and
(d) this Amendment shall be construed as if jointly drafted by the Loan Parties
and the Lenders. The recitals contained in this Amendment shall be construed to
be part of the operative terms and provisions of this Amendment.

8.8 Arms-Length/Good Faith. This Amendment has been negotiated at arms-length
and in good faith by the parties hereto.

8.9 Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.

8.10 Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

8.11 Confirmation of Loan Guaranty, Assignments; Further Assurances. By signing
below where indicated each Loan Party, in its capacity as Loan Guarantor, hereby
acknowledges and approves the Credit Agreement, as amended by this Amendment,
and the Loan Documents (including, without limitation, any and all documents
delivered in connection with this Amendment) and the terms thereof, and
specifically agrees to comply with all provisions which refer to or affect such
Loan Guarantor, the Loan Guaranty and any matter in connection therewith.
Without limiting the generality of the foregoing, each Loan Guarantor
specifically consents to all of the transactions contemplated in this Amendment
and further agrees and confirms that the Loan Guaranty executed and provided to
the Agents and Lenders, as applicable, by such Loan Guarantor, continues in full
force and effect in favor of the Agents and Lenders, as applicable. The payment
of the Guaranteed Obligations (or applicable portion thereof) shall continue to
be unconditionally guaranteed by, and Loan Guarantor hereby confirms and
ratifies, the Loan Guaranty, and hereby unconditionally guarantees the prompt
and full payment of the Guaranteed Obligations (or applicable portion thereof)
to the Agents and Lenders, as applicable, in accordance with the terms of the
Loan Guaranty. Each Loan Party shall make, execute or endorse, and acknowledge
and deliver or file or cause same to be done, all such documents, notices or
other assurances, and take all such other action, as any Agent may, from time to
time, deem reasonably necessary or proper in connection with this Amendment and
the Credit Agreement, as amended hereby. For the avoidance of doubt, this
Section 8.11 shall no longer apply to the Partnership upon the effectiveness of
the release set forth in Section 2.

 

19



--------------------------------------------------------------------------------

8.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

8.13 Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

THE BORROWERS:   EDGEN MURRAY CORPORATION  

By:

 

/s/ David L. Laxton, III

 

Name:

  David L. Laxton, III  

Title:

  Executive Vice President   EDGEN MURRAY CANADA INC.  

By:

 

/s/ David L. Laxton, III

 

Name:

  David L. Laxton, III  

Title:

  Secretary and Treasurer   EDGEN MURRAY EUROPE LIMITED  

By:

 

/s/ David N.R. Kemp

 

Name:

  David N.R. Kemp  

Title:

  Director   EDGEN MURRAY PTE. LTD.  

By:

 

/s/ Lynne Nelson

 

Name:

  Lynne Nelson  

Title:

  Director

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:   EM HOLDINGS LLC   By:  

/s/ David L. Laxton, III

  Name:   David L. Laxton, III   Title:   Executive Vice President   PIPE
ACQUISITION LIMITED   By:  

/s/ David N.R. Kemp

  Name:   David N.R. Kemp   Title:   Director   EMGH LTD.   By:  

/s/ David N.R. Kemp

  Name:   David N.R. Kemp   Title:   Director   EMBZ I, L.L.C.   By:  

/s/ David N.R. Kemp

  Name:   David N.R. Kemp   Title:   Director — EME, Managing Member   EMBZ II,
L.L.C.   By:  

/s/ David N.R. Kemp

  Name:   David N.R. Kemp   Title:   Director — EME, Managing Member

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

EDGEN MURRAY DO BRASIL LIMITADA

By:

 

/s/ Angel Alexander Collazo Carrasquel

Name:

  Angel Alexander Collazo Carrasquel

Title:

  Managers

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

AGENTS/LENDERS:   JPMORGAN CHASE BANK, N.A., individually, as US Administrative
Agent, US Collateral Agent, a US Revolving Lender, Issuing Bank and Swingline
Lender   By:  

/s/ Timothy J. Whitefoot

  Name:   Timothy J. Whitefoot   Title:   Authorized Officer   JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, individually, as Canadian Administrative Agent,
Canadian Collateral Agent and a Canadian Revolving Lender   By:  

/s/ Agostino A. Marchetti

  Name:   Agostino A. Marchetti   Title:   Vice President   J.P. MORGAN EUROPE
LIMITED, individually, as UK Administrative Agent and UK Collateral Agent   By:
 

/s/ Timothy Jacob

  Name:   Timothy Jacob   Title:   Senior Vice President   JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, individually, as a UK Revolving Lender   By:  

/s/ Timothy Jacob

  Name:   Timothy Jacob   Title:   Senior Vice President

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a US Revolving Lender

By:

 

/s/ Rafael De Paoli

Name:

  Rafael De Paoli

Title:

  Vice President

HSBC BANK PLC, as a UK Revolving Lender

By:

 

/s/ Scott McClurg

Name:

  Scott McClurg

Title:

  Global Relationship Manager

HSBC BANK CANADA, as a Canadian Revolving Lender

By:

 

/s/ Jesse McMasters

Name:

  Jesse McMasters

Title:

  Assistant Vice President — Commercial Banking THE HONGKONG AND SHANGHAI
BANKING CORPORATION LIMITED, as a Singapore Revolving Lender, Singapore
Administrative Agent and Singapore Collateral Agent

By:

 

/s/ Sim Gong Chin

Name:

  Sim Gong Chin

Title:

  Vice President Commercial Banking

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a
US Revolving Lender and a UK Revolving Lender

By:

 

/s/ Kevin S. Fong

Name:

  Kevin S. Fong

Title:

  Vice President WELLS FARGO FOOTHILL CANADA ULC, as a Canadian Revolving Lender

By:

 

/s/ Domenic Cosentino

Name:

  Domenic Cosentino

Title:

  Vice President

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a US Revolving
Lender

By:

 

/s/ Mark Porter

Name:

  Mark Porter

Title:

  ABPS BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian
Revolving Lender

By:

 

/s/ Medina Sales de Andrade

Name:

  Medina Sales de Andrade

Title:

  Vice President BANK OF AMERICA, N.A. (acting through its London branch), as a
UK Revolving Lender

By:

 

/s/ Mark Porter

Name:

  Mark Porter

Title:

  ABPS

 

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO CREDIT AGREEMENT – EDGEN MURRAY
CORPORATION]



--------------------------------------------------------------------------------

SCHEDULE 1.03

PERMITTED INVESTORS

[See attached]

 

SCHEDULE 1.03



--------------------------------------------------------------------------------

Schedule 1.03 Permitted Investors (EMIILP & B&L Holdings Investors)

 

Investor

General Partner

   Edgen Murray II GP, LLC

Fund IV

   Jefferies Capital Partners IV L.P.    Jefferies Employee Partners IV LLC   
JCP Partners IV LLC

Co-Investors

   PPM America Private Equity Fund II, L.P.    Tower Square Capital Partners II,
L.P.    Tower Square Capital Partners II-A, L.P.    Tower Square II Holding
06-01, Inc.    General Electric Pension Trust    Lehman Brothers Fund of Funds
XVIII    Lehman Brothers PEP Holdings Limited    Phoenix Life Insurance Company
   Pacific Street Fund LP

Management

   Alan Currie    Alan Jones    Alistair Stocks    Amanda Marie LaBorde    Angel
Alex Collazo    Angela Stanfield    Brian Kiefer    Chad R. Vogt    Chris Cobb
   Chris Henry    Colin McDonald    Craig Doel    Craig Kiefer    Damian Chia   
Dan Keaton    Dan O’Leary    Darrell Harvey    David Kemp    David Laxton   
David Mullaney    Dennis Wayne Carroll    Devin Roy    Doug Daly    Erika
Cochran    Farrah Dupre

 

SCHEDULE 1.03



--------------------------------------------------------------------------------

  

Glenn Marcel

  

Graeme Cadger

  

Greg Baker

  

Jason Harleaux

  

Jed DiPaolo

  

Jeff Bikshorn

  

Jeff English

  

Jessica Kirk

  

Jim Berger

  

Jim Clark

  

Jim Gardiner

  

John Nicholas

  

John R. Roos

  

Jon Easton

  

Ken Cockburn

  

Kevin A. Leinauer

  

Kurt Wayne Austin

  

Larry A. Blake

  

Lynne Nelson

  

Mark Fyffe

  

Matt Miles

  

Melissa Allen

  

Michael Craig

  

Mickey Melton

  

Mike Good

  

Mike Kelly

  

Mike Proesch

  

Mike Scott

  

Nelson Lee

  

Nicolas Bujes

  

Pat Boyle

  

Perry Luigs

  

Peter Richardson

  

Petro Steel International, LP

  

Phil Tucker

  

Ralph B. Lawrence

  

Randall Harless

  

Ray Brady

  

Rob Fishbein

  

Robert Abbott

  

Robert Gilleland

 

SCHEDULE 1.03



--------------------------------------------------------------------------------

  

Ronnie Walker

  

Ross Cowan

  

Roy Meredith

  

Scott Jetton

  

Shana St Romain Moss

  

Shankar Subramanian

  

Shawn Breeland

  

Sivashenbagan

  

Steven Torrence

  

Stuart Clayland Wilson

  

Tariq Quereshi

  

Todd Gillen

  

Tom Hegarty

  

Tom Watson

  

Wily Hamilton

  

Billy Luke Havens

  

Bob Dvorak

  

Brad Berlin

  

Brad Emge

  

Cal Meier

  

Dan Nicolet

  

David Nikkel

  

David Smith

  

Donnie Joiner

  

Gary Lankford

  

George Reeves

  

James Herman

  

Jeff Andrews

  

John Emge

  

John Stewart

  

Lane Fowler

  

Max Simon

  

Michael Logue

  

Mike Joyce

  

Ralph Smith

  

Randy Akins

  

Ronnie Ricks

  

Sheila McFatridge

  

Steve Holloway

 

SCHEDULE 1.03



--------------------------------------------------------------------------------

EXHIBIT A

STEPS MEMO

[See attached]

 

EXHIBIT A



--------------------------------------------------------------------------------

EDGEN MURRAY STEPS MEMO

 

1. Transfer of EMGH Limited by the Partnership to US Borrower. Edgen Murray II,
L.P. (the “Partnership”) shall transfer all of the issued and outstanding equity
interests of EMGH Ltd. to Edgen Murray Corporation (“US Borrower”), and thereby
EMGH Ltd. shall become a wholly owned subsidiary of US Borrower.

 

2. Redemption of US Borrower’s Interest in Bourland & Leverich Holdings LLC. In
complete redemption of US Borrower’s entire limited liability company interest
in Bourland & Leverich Holdings LLC (“B&L”), B&L shall distribute to US Borrower
a number of units it holds in its operating subsidiary, Bourland & Leverich
Supply Co. LLC (“B&L Supply”).

 

3. Contribution of US Borrower and B&L Supply to EM Holdings LLC or EDG Holdco
LLC. The Partnership and B&L shall contribute directly, or indirectly through
one or more transfers, all of the issued and outstanding capital stock of US
Borrower and all of the membership units (not owned by US Borrower) of B&L
Supply, respectively, to EM Holdings LLC or EDG Holdco LLC. EM Holdings LLC will
be a wholly owned subsidiary of EDG Holdco LLC. In connection with these
transfers, the Partnership and B&L will become owners of EDG Holdco LLC. EDG
Holdco LLC will be controlled, and partially owned, by Edgen Group Inc.

 

4. Optional Purchase of B&L Supply Units. If the Partnership so elects, EM
Holdings LLC shall purchase such number of US Borrower’s B&L Supply membership
units as the Partnership shall elect for amount in cash or, if US Borrower so
elects, a note from EM Holdings LLC.

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

PARTNERSHIP RELEASE

[See attached]

 

EXHIBIT B



--------------------------------------------------------------------------------

RELEASE OF GUARANTOR

[            ], 2012

Reference is hereby made to that certain CONSENT AND SEVENTH AMENDMENT TO CREDIT
AGREEMENT (the “Amendment”), dated as of April [            ], 2012, by and
among EDGEN MURRAY CORPORATION, a Nevada corporation, EDGEN MURRAY CANADA INC.,
an Alberta corporation, EDGEN MURRAY EUROPE LIMITED, a limited company
incorporated under the laws of England and Wales with registered number
01241058, EDGEN MURRAY PTE. LTD., an entity organized under the laws of
Singapore, as borrowers, the other Loan Parties party thereto, the Lenders party
thereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent (the
“Administrative Agent”), the US Collateral Agent and the Issuing Bank, JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Administrative Agent and the
Canadian Collateral Agent, J.P. MORGAN EUROPE LIMITED, as the UK Administrative
Agent and the UK Collateral Agent, and THE HONG KONG AND SHANGHAI BANKING
CORPORATION LIMITED, as the Singapore Administrative Agent and the Singapore
Collateral Agent. Capitalized terms used but not defined herein have the
meanings set forth in the Amendment.

In furtherance of Sections of the Amendment, the Administrative Agent hereby
notifies the Borrowers, the Lenders, and the other Agents that the Partnership
is hereby released from its obligations under the Loan Documents and all
property of the Partnership is hereby released from the Liens of the Collateral
Documents.

 

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent By:     Name:  
Title:  

 

EXHIBIT B